Reason for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
References Ferchland et al (US 2007/0086532), Damnjanovic et al (US 2009/0122726) and Kodous (US 2012/0077532) are cited because they are pertinent to the apparatus and method for transmitting communication frame.  However, none of the cited references teaches or suggests a wireless communication device comprising: wireless communication circuitry; and processor circuitry coupled to the wireless communication circuitry, the processor circuitry configured to cause the wireless communication device to: transmit, via the wireless communication circuitry, a first fragment of a physical layer (PHY) communication frame during a first time period, wherein the first time period is less than a predefined test interval, and wherein the energy emitted during transmission of the first fragment remains within a predetermined energy limit allowed for transmission within the predefined test interval; and transmit, via the wireless communication circuitry, a second fragment of the PHY communication frame during a second time period, wherein the second time period is less than the predefined test interval, wherein the energy emitted during transmission of the second fragment remains within the predetermined energy limit, wherein the second time period is separated from the first time period by a silence time period, during which no portion of the PHY communication frame is transmitted, and wherein the start of the second time period follows the start of the first time period by at least the duration of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571)272-3018.  The examiner can normally be reached on 9:00 - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth N. Vanderpuye, can be reached at (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DON N VO/Primary Examiner, Art Unit 2636